         Case 1:19-cv-00431-BCM Document 26 Filed 06/11/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    NOVELETTE BARNES,                                                               06/11/2020
              Plaintiff,
                     -against-                        19-CV-431 (BCM)
    THE STOP & SHOP SUPERMARKET                       ORDER OF DISMISSAL
    COMPANY, LLC,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons that follow this action will be dismissed without prejudice pursuant to Fed.

R. Civ. P. 41(b).

                                           Background

        This is a personal injury action. On March 28, 2018, plaintiff Novelette Barnes filed her

complaint in New York Supreme Court, Bronx County, under Index No. 23561/2018E. (Dkt. No.

1-1.) On January 15, 2019, defendant The Stop & Shop Supermarket Company, LLC (Stop &

Shop) removed the case to this Court, invoking its diversity jurisdiction. (Dkt. No. 1.) On March

20, 2019, the parties consented to my authority for all purposes pursuant to 28 U.S.C. § 636(c).

(Dkt. No. 10.) On March 21, 2019, I issued an Initial Case Management Order, directing, inter

alia, that fact discovery be completed by July 29, 2019; that all discovery be completed by

September 12, 2019; and that no later than 30 days after the close of discovery (i.e., by October

14, 2019), 1 the parties either move for summary judgment or file a joint proposed pretrial order.

Case Mgmt. Order (Dkt. No. 13) ¶¶ 4-6, 8-9. I then held status conferences with the parties on

June 27 and July 24, 2019. (See Dkt. Nos. 20, 22.) Following the July 24 conference, I extended




1
  30 days following September 12, 2019 is October 12, 2019, which is a Saturday. Accordingly,
the due date was the following Monday, October 14, 2019. See Fed. R. Civ. P. 6(a)(1)(C).
         Case 1:19-cv-00431-BCM Document 26 Filed 06/11/20 Page 2 of 5



the fact discovery deadline to August 30, 2019 for the purpose of completing previously-

authorized depositions. (Dkt. No. 22.) No other deadlines were extended.

       On October 17, 2019 (three days after the parties were to move for summary judgment or

submit their joint pretrial order), counsel for defendant filed a Notice of Change of Address (Dkt.

No. 23) and Notice of Appearance (Dkt. No. 24). By order dated March 16, 2020 (five months

after the parties were to move for summary judgment or submit their joint pretrial order), I noted

that the deadline had passed and that no activity had taken place in the case since October 17,

2019, and directed the parties to move for summary judgment, submit their joint pretrial order, or

file a stipulation of voluntary dismissal no later than April 15, 2020. March 16 Order (Dkt. No.

25) at 1. In the same order, I expressly warned the parties that failure to comply "may result in the

case being dismissed by the Court for failure to prosecute pursuant to Rule 41(b)." Id.

       Neither party has complied with the March 16 Order, or taken any action, of any kind, in

the intervening months.

                                             Analysis

       "If the plaintiff fails to prosecute or comply with . . . a court order, a defendant may move

to dismiss the action or any claim against it." Fed. R. Civ. P. 41(b). "Courts have the power, under

Rule 41 of the Federal Rules of Civil Procedure, to dismiss a case for failure to comply with court

orders, treating such noncompliance as a failure to prosecute." Ayala v. Fidelity Ins. Co., 2016 WL

11659978, at *1 (E.D.N.Y. Feb. 22, 2016) (citing Simmons v. Abuzzo, 49 F.3d 83, 87 (2d Cir.

1995)), report and recommendation adopted, 2016 WL 11659977 (E.D.N.Y. Mar. 23, 2016).

       The court may also dismiss an action pursuant to Rule 41(b) sua sponte. "Although the text

of Fed. R. Civ. P. 41(b) expressly addresses only the case in which a defendant moves for dismissal

of an action, it is unquestioned that Rule 41(b) also gives the district court authority to dismiss a



                                                 2
           Case 1:19-cv-00431-BCM Document 26 Filed 06/11/20 Page 3 of 5



plaintiff's case sua sponte for failure to prosecute." LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d

206, 209 (2d Cir. 2001) (emphasis in original).

       Before dismissing a case under Rule 41(b), the district court must weigh the following

factors:

       (1) the duration of plaintiff's failure to comply with the court order, (2) whether
       plaintiff was on notice that failure to comply would result in dismissal, (3) whether
       the defendants are likely to be prejudiced by further delay in proceedings, (4) a
       balancing of the court's interest in managing its docket with the plaintiff's interest
       in receiving a fair chance to be heard, and (5) whether the judge has adequately
       considered a sanction less drastic than dismissal.

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam). No single factor is dispositive.

Id. Further, "a district court is not required to discuss each factor in dismissing a case as long as

explanation is given for the dismissal." Miller v. Department of Corrections, 2009 WL 564926, at

*2 (S.D.N.Y. Mar. 5, 2009) (citing Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996)), report and

recommendation adopted, 2009 WL 1010059 (S.D.N.Y. Apr. 14, 2009).

       While dismissal is a "harsh remedy to be utilized only in extreme situations," United States

ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004) (quoting Minnette v. Time

Warner, 997 F.2d 1023, 1027 (2d Cir. 1993)), "the authority to invoke it for failure to prosecute is

vital to the efficient administration of judicial affairs and provides meaningful access for other

prospective litigants to overcrowded courts." Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42

(2d Cir. 1982). "When imposed, the sanction of dismissal 'operates as an adjudication upon the

merits,' but may be without prejudice if so specified by the court imposing it." Id. at 43 (quoting

Fed. R. Civ. P. 41(b)).

       In the present action, the parties were required to move for summary judgment or submit

their joint pretrial order no later than October 14, 2019. Case Mgmt. Order ¶¶ 8-9. It has now been

nearly eight months since that date, during which the parties not only failed to meet the Court's


                                                  3
             Case 1:19-cv-00431-BCM Document 26 Filed 06/11/20 Page 4 of 5



deadline; they did not take any action at all (other than defendant's counsel's Notice of Address

Change and Notice of Appearance on October 17, 2019). Moreover, the parties wholly ignored the

March 16 Order, which noted their prior failures and gave them a new deadline to submit the

required papers. That deadline – April 15, 2020 – has also come and gone, with no word from

either party. It bears mentioning, in this context, that both plaintiff and defendant are represented

by counsel.

        On this record, the Court need not delay further in removing this action from its docket.

"Delays of five months or less have resulted in dismissal by courts in the Second Circuit." Greene

v. City of New York, 2020 WL 2840521, at *3 (E.D.N.Y. Apr. 23, 2020) (collecting cases), report

and recommendation adopted, 2020 WL 2836785 (E.D.N.Y. June 1, 2020). Here, the parties'

nearly eight-month delay in moving for summary judgment or submitting their joint pre-trial order

– despite an interim order resetting their deadline and expressly warning them of the consequences

of noncompliance – strongly suggests that both parties have lost interest in obtaining a judicial

resolution of their dispute, and amply warrants dismissal.

        Since the defendant, like the plaintiff, has failed to comply with this Court's orders, there

is no reason to reward Stop & Shop by dismissing the complaint with prejudice. Moreover, the

lesser sanction of a dismissal without prejudice equally "serve[s] the district court's need to clear

its calendar." Thrall v. Central New York Regional Trans. Authority, 399 Fed. App'x. 663, 666 (2d

Cir. 2010); see also, e.g., Terry v. Village of Ossining, 2013 WL 5952834, at *7 (S.D.N.Y. Nov.

5, 2013) ("because the Court finds that lesser sanctions than dismissal with prejudice are

potentially viable . . . Plaintiff's claims will be dismissed without prejudice.") (emphasis in

original).




                                                  4
          Case 1:19-cv-00431-BCM Document 26 Filed 06/11/20 Page 5 of 5



                                              Conclusion

       For the reasons set forth above, it is hereby ORDERED that this action is DISMISSED,

without prejudice, for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). The Clerk of the Court

is respectfully directed to close the case.

Dated: New York, New York
       June 11, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  5
